Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recited steps (a) through (i) without “and” or “or” in between steps.  It is not exactly clear as to whether claim 10 requires all the steps.  For examining purpose, the claim is interpreted to recite anyone of the steps.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alvarez et al. WO 2017/108605A1.
Alvarez teaches a composition comprising amorphous dasatinib, and tableting excipients.  Excipients include extra and intra granular.  See abstract, pages 4-6, and claims.  Claim 10 can be found in pages 5-6.  The claimed specific excipients including hydroxypropyl cellulose, microcrystalline cellulose, croscarmellose sodium, and binder are found in the Examples.  Tablets disintegrate between 15-30 minutes is found in page 8, 4th paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. WO 2017/108605A1, in view of Gerber et al. US 8,414,918 B2.  
Alvarez is relied upon for the reasons stated above.  The reference does not expressly teach the claimed amount of binder, as well as the ratio between microcrystalline cellulose (MCC) and lactose.  However, tablets comprising the claimed excipients in the claimed amount is known in the art.  See for example the teaching in Gerber.  
Gerber teaches a stable tablet composition comprising from 20 to 80% w/w active agent, from 10 to 60% w/w lactose; from 4 to 30% w/w disintegrant; from about 0 to about 10% w/w microcrystalline cellulose; from about 0 to about 5% w/w hydroxypropyl cellulose; and surfactant, glidant and the like.  See columns 5-6 and Examples.  
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the tablet excipients in view of the teaching of Gerber to obtain the claimed invention.  This is because Gerber teaches a stable tablet useful for the delivery of at least similar active agent, namely, imatinib.  This is because Alvarez teaches the desirability for using any conventional excipients to obtain tablet dosage form useful for the delivery of similar active agent, namely, dasatinib. 
 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN T TRAN/Primary Examiner, Art Unit 1615